Detailed Action
This is the first office action on the merits for US application number 16/855,959.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of species b) Figs. 8-11 in the reply filed on May 20, 2022 is acknowledged, which indicated that claims 1, 4-9, 12-16, 18-24, and 26-29 read on the elected species. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/CA2014/050806 and US 61/868,242, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. PCT/CA2014/050806 and US 61/868,242, fails to provide adequate support for permanent and severable connector of claim 24. As such, claim 24 is considered as of February 16, 2016 and claims 1, 4-9, 12-16, 18-23, and 26-29 are considered as of August 21, 2013.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,667,829. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is drawn to a species of the genus of U.S. Patent No. 10,667,829.
Claims 15 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,667,829. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is drawn to a species of the genus of U.S. Patent No. 10,667,829.
Claims 23 and 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,667,829. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a genus of the species of U.S. Patent No. 10,667,829.
Claims 23, 26, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,667,829. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a genus of the species of U.S. Patent No. 10,667,829.
Claims 23 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 10,667,829. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a genus of the species of U.S. Patent No. 10,667,829.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1, 4-9, 12-16, 18-24, and 26-29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to the missing noun prior to ‘opposed to the bone-facing surface’ in line 4 and what this phrase is intended to describe. Examiner is interpreting this as referring to, and suggests amending as, “an extension engaging surface[[,]] opposed to the bone-facing surface, the”.
Claim(s) 1 is/are unclear with regards to the missing noun prior to ‘opposed to the connecting surface’ in line 10 and what this phrase is intended to describe. Examiner is interpreting this as referring to, and suggests amending as, “tool engaging surface[[,]] opposed to the connecting surface, the drilling”.
Claim(s) 9 is/are unclear with regards to the plurality of guiding bores have a variable length in lines 1-2 that is in addition to the variable depth of claim 6 lines 3-4. That is, Fig. 8 appears to show a variation between guiding bores in only one direction/dimension. Accordingly, Examiner is interpreting this as referring to specifying that the guiding bores have a variable depth, which is in addition to the variable depth of the slot as provided in claim 6, and suggests amending to clarify.
Claim(s) 15 is/are unclear with regards to the missing noun prior to ‘opposed to the bone-facing surface’ in lines 3-4 and what this phrase is intended to describe. Examiner is interpreting this as referring to, and suggests amending as, “an extension engaging surface[[,]] opposed to the bone-facing surface, the”.
Claim(s) 15 is/are unclear with regards to the missing noun prior to ‘opposed to the connecting surface’ in lines 7-8 and what this phrase is intended to describe. Examiner is interpreting this as referring to, and suggests amending as, “tool engaging surface[[,]] opposed to the connecting surface, the drilling”.
Claim(s) 15 is/are unclear with regards to the slot has a variable depth in lines 13-14 and adjacent bores have a variable length in lines 14-15. That is, Figs. 7-9 and 11 appear to show a variation in the slot and between guiding bores in only one direction/dimension. Accordingly, Examiner is interpreting this as referring to specifying that the guiding bores have a variable depth, which is in addition to the variable depth of the slot, and suggests amending to clarify.
Claim(s) 18 is/are unclear with regards to the variable depth in lines 3 and 4 and how such differs from that of claim 17 in a manner that is supported by the original disclosure as such does not appear to be shown. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 21 is/are unclear with regards to the plurality of guiding bores have a variable length in lines 1-2 that is in addition to the variable depths of claims 15 lines 13-15. That is, Fig. 8 appears to show a variation between guiding bores in only one direction/dimension. Accordingly, Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 23 is/are unclear with regards to the missing noun prior to ‘opposed to the bone-facing surface’ in lines 3-4 and what this phrase is intended to describe. Examiner is interpreting this as referring to, and suggests amending as, “an extension engaging surface[[,]] opposed to the bone-facing surface, the”.
Claim(s) 23 is/are unclear with regards to the missing noun prior to ‘opposed to the connecting surface’ in lines 7-8 and what this phrase is intended to describe. Examiner is interpreting this as referring to, and suggests amending as, “tool engaging surface[[,]] opposed to the connecting surface, the drilling”.
Claim(s) 27 is/are unclear with regards to the plurality of guiding bores have a variable length in lines 1-2 that is in addition to the variable depth of claims 23 lines 14-15. That is, Fig. 8 appears to show a variation between guiding bores in only one direction/dimension. Accordingly, Examiner is interpreting this as referring to specifying that the guiding bores have a variable depth, which is in addition to the variable depth of the slot as provided in claim 23, and suggests amending to clarify.
Claim(s) 4-8, 12-14, 16, 19, 20, 22, 24, 26, 28, and 29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1, 4, 6, 7, 9, 12-16, 19, 21-23, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agnihotri et al. (US 2012/0116562 hereinafter “Agnihotri”) in view of Bojarski et al. (US 2011/0029093, hereinafter “Bojarski”).
As to claims 1, 4, 6, 7, 9, and 12-14, Agnihotri discloses a bone resection guide (80, Figs. 9-14) capable of use for removal of a portion of a bone of a patient (¶s 7 and 107), the bone resection guide comprising: a resecting section (92, Fig. 9, ¶110) having a bone-facing surface (86s, 32s, Fig. 10, ¶s 86 and 108) having a bone-contacting section (86s, Figs. 10-14, ¶s 107, 108, and 110) and an extension engaging surface (Fig. 9) opposed to the bone-facing surface (as defined), the bone-contacting section of the bone-facing surface being capable of being removably superposed against an at least partially unresected portion of a bone of a patient (via 86s, Fig. 10, ¶s 7, 107, 110, and 115) and nestingly conforming thereto (Figs. 9-14 and 26-45, ¶s 7, 107, 110, and 115), the resecting section further comprising at least one resecting slot (82, ¶107) extending therethrough between the bone-facing surface and the extension engaging surface (Figs. 9 and 14, ¶107). As to claim 6, Agnihotri discloses that the at least one resecting slot defines a resection path (along 82) capable of use to create a bone resection (¶107) along at least one resection plane (along 82) and the at least one resecting slot define a resection alignment guide (Figs. 9-14, ¶107) having a variable depth along the resection path (Figs. 9, 10, 11, and 14). As to claim 7, Agnihotri discloses that the portion of the bone of the patient being removed with the bone resection guide is a bone block (the portion that the bone-contacting section of the bone-facing surface being capable of being removably superposed against is capable of being a bone block if one so choses to remove a block of bone, Figs. 9-14, ¶s 107 and 10) and the resection path is capable of at least partially delimiting the bone block to be removed from the bone of the patient (Figs. 9-14, ¶s 107 and 10), the bone block having a surface conforming substantially in shape to the at least one resection plane (Figs. 9-14, ¶s 107 and 108). As to claim 12, Agnihotri discloses that the at least one resecting slot extends at least to a profile edge of the bone at at least one end thereof (Figs. 11 and 14, ¶s 108 and 110) to be capable of performing a bone cut opened on an unresected portion of a bone surface (Figs. 9-14 and 26-45, ¶s 7, 107, 108, 110, and 115). As to claim 13, Agnihotri discloses that the at least one resecting slot extends at least to a profile edge of the bone at at least one end thereof (Figs. 11 and 14, ¶s 108 and 110) to be capable of performing a bone cut opened at the profile edge (Figs. 9-14 and 26-45, ¶s 7, 107, 108, 110, and 115). As to claim 14, Agnihotri discloses that the resecting section comprises a bone fastening assembly (84s and pins disclosed in ¶107) capable of use to removably secure the resecting section to the bone of the patient (¶107). 
Agnihotri is silent to a drilling section having a connecting surface and a tool engaging surface, opposed to the connecting surface, the drilling section comprising a plurality of guiding bores extending therethrough from the tool engaging surface to the connecting surface, the drilling section being engaged to the resecting section with the connecting surface of the drilling section facing the extension engaging surface of the resecting section and the plurality of guiding bores being aligned with the at least one resecting slot. As to claim 4, Agnihotri is silent to the resecting section and the drilling section are engageable together in a single configuration. As to claim 6, Agnihotri is silent to the plurality of guiding bores define a resection alignment guide having a variable depth along the resection path. As to claim 9, Agnihotri is silent to the plurality of guiding bores have a variable length along the resection path.
Bojarski teaches a similar bone resection guide (11108, 11110, 11112, Figs. 84b-86D, 111A, and 111B) comprising: a resecting section (11108, 11110) having a bone-facing surface (bottom and back surfaces of 11108, 11110 respectively as shown in Figs. 111A and 111B) having a bone-contacting section (the perimeter of 11108 and the medial edge of 11110, ¶836) and an extension engaging surface (upper and front surfaces of 11108, 11110 respectively as shown in Figs. 111A and 111B) opposed to the bone-facing surface (as defined), the resecting section further comprising at least one resecting slot (slot in 11108 shown in Figs. 85A, 86A, and 111A) extending therethrough between the bone-facing surface and the extension engaging surface (Figs. 85A, 86A, and 111A, ¶836 discloses use to guide an osteotome after drilling holes); and a drilling section (11112) having a connecting surface (lower surfaces of 11112 as shown in Fig. 111B, front surfaces as shown in the lower image of Figs. 86B-86D) and a tool engaging surface (top surface of 1112 as shown in Fig. 111B) opposed to the connecting surface (as defined, Figs. 86B-86D and 111B), the drilling section comprising a plurality of guiding bores (bores in 11112 shown in Figs. 85B, 86B, and 111B) extending therethrough (as defined, Figs. 111A and 111B, ¶836) from the tool engaging surface to the connecting surface (Figs. 85B, 86B, and 111B, ¶836), the drilling section being engaged to the resecting section with the connecting surface of the drilling section facing the extension engaging surface of the resecting section and the plurality of guiding bores being aligned with the at least one resecting slot (Fig. 111B, ¶836). As to claim 4, Bojarski teaches that the resecting section and the drilling section are engageable together in a single configuration (Figs. 86B-86D and 111B). As to claim 6, Bojarski teaches that the at least one resecting slot defines a resection path (along the at least one resecting slot) capable of use to create a bone resection (¶836) along at least one resection plane (along the at least one resecting slot) and the plurality of guiding bores and the at least one resecting slot define a resection alignment guide (11108, 11110, 11112, Figs. 111A and 111B, ¶836) having a variable depth along the resection path (Figs. 86C, 86D, and 111B, ¶836). As to claim 9, Bojarski teaches that the plurality of guiding bores have a variable length along the resection path (Figs. 86C, 86D, and 111B, ¶836).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the bone resection guide as disclosed by Agnihotri by adding a removably engageable drilling section with a plurality of guiding bores within the at least one resecting slot as taught by Bojarski in order to accurately and evenly pre-drill (Bojarski ¶836) by guiding a drill within the at least one resecting slot (Agnihotri ¶107) prior to cutting with an osteotome (Bojarski ¶836), i.e. to create a series of drilled holes prior to cutting the full area of the slot to provide a controlled and accurate cut.

As to claims 15, 16, 19, 21, and 22, Agnihotri discloses a bone resection guide (80, Figs. 9-14) capable of use for removal of a portion of a bone of a patient (¶s 7 and 107), the bone resection guide comprising: a resecting section (92, Fig. 9, ¶110) having a bone-facing surface (86s, 32s, Fig. 10, ¶s 86 and 108) and an extension engaging surface (Fig. 9) opposed to the bone-facing surface (as defined), the resecting section further comprising at least one resecting slot (82, ¶107) extending therethrough between the bone-facing surface and the extension engaging surface (Figs. 9 and 14, ¶107), wherein the at least one resecting slot has a variable depth along its length (Figs. 9, 10, 11, and 14). As to claim 16, Agnihotri discloses that the bone-facing surface comprises a bone-contacting section (86s, Figs. 10-14, ¶s 107, 108, and 110) capable of being removably superposed against an at least partially unresected portion of a bone of a patient (via 86s, Fig. 10, ¶s 7, 107, 110, and 115) and nestingly conforming thereto (Figs. 9-14 and 26-45, ¶s 7, 107, 110, and 115). As to claim 18, Agnihotri discloses that the at least one resecting slot defines a resection path (along 82) capable of use to create a bone resection (¶107) along at least one resection plane (along 82) and the at least one resecting slot define a resection alignment guide (Figs. 9-14, ¶107) having a variable depth along the resection path (Figs. 9, 10, 11, and 14). As to claim 19, Agnihotri discloses that the portion of the bone of the patient being removed with the bone resection guide is a bone block (the portion that the bone-contacting section of the bone-facing surface being capable of being removably superposed against is capable of being a bone block if one so choses to remove a block of bone, Figs. 9-14, ¶s 107 and 10) and the resection path is capable of at least partially delimiting the bone block to be removed from the bone of the patient (Figs. 9-14, ¶s 107 and 10), the bone block having a surface conforming substantially in shape to the at least one resection plane (Figs. 9-14, ¶s 107 and 108). As to claim 22, Agnihotri discloses that the at least one resecting slot extends at least to a profile edge of the bone at at least one end thereof (Figs. 11 and 14, ¶s 108 and 110) to be capable of performing a bone cut opened on an unresected portion of a bone surface (Figs. 9-14 and 26-45, ¶s 7, 107, 108, 110, and 115). 
Agnihotri is silent to a drilling section having a connecting surface and a tool engaging surface, opposed to the connecting surface, the drilling section comprising a plurality of guiding bores extending therethrough from the tool engaging surface to the connecting surface, the drilling section being engaged to the resecting section with the connecting surface of the drilling section facing the extension engaging surface of the resecting section with the plurality of guiding bores being aligned with the at least one resecting slot, and at least two adjacent ones of the guiding bores have a variable length. As to claim 18, Agnihotri is silent to the plurality of guiding bores and the at least one resecting slot define a resection alignment guide having a variable depth along the resection path. As to claim 21, Agnihotri is silent to the plurality of guiding bores have a variable length along the resection path.
Bojarski teaches a similar bone resection guide (11108, 11110, 11112, Figs. 84b-86D, 111A, and 111B) comprising: a resecting section (11108, 11110) having a bone-facing surface (bottom and back surfaces of 11108, 11110 respectively as shown in Figs. 111A and 111B) and an extension engaging surface (upper and front surfaces of 11108, 11110 respectively as shown in Figs. 111A and 111B) opposed to the bone-facing surface (as defined), the resecting section further comprising at least one resecting slot (slot in 11108 shown in Figs. 85A, 86A, and 111A) extending therethrough between the bone-facing surface and the extension engaging surface (Figs. 85A, 86A, and 111A, ¶836 discloses use to guide an osteotome after drilling holes); and a drilling section (11112) having a connecting surface (lower surfaces of 11112 as shown in Fig. 111B, front surfaces as shown in the lower image of Figs. 86B-86D) and a tool engaging surface (top surface of 1112 as shown in Fig. 111B) opposed to the connecting surface (as defined, Figs. 86B-86D and 111B), the drilling section comprising a plurality of guiding bores (bores in 11112 shown in Figs. 85B, 86B, and 111B) extending therethrough (as defined, Figs. 111A and 111B, ¶836) from the tool engaging surface to the connecting surface (Figs. 85B, 86B, and 111B, ¶836), the drilling section being engaged to the resecting section with the connecting surface of the drilling section facing the extension engaging surface of the resecting section with the plurality of guiding bores being aligned with the at least one resecting slot (Fig. 111B, ¶836), wherein the at least one resecting slot has a variable depth along its length (Figs. 85A and 111A) and at least two adjacent ones of the guiding bores have a variable length (Figs. 86C, 86D, and 111B, ¶836). As to claim 18, Bojarski teaches that the at least one resecting slot defines a resection path (along the at least one resecting slot) capable of use to create a bone resection (¶836) along at least one resection plane (along the at least one resecting slot) and the plurality of guiding bores and the at least one resecting slot define a resection alignment guide (11108, 11110, 11112, Figs. 111A and 111B, ¶836) having a variable depth along the resection path (Figs. 86C, 86D, and 111B, ¶836). As to claim 21, Bojarski teaches that the plurality of guiding bores have a variable length along the resection path (Figs. 86C, 86D, and 111B, ¶836).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the bone resection guide as disclosed by Agnihotri by adding a removably engageable drilling section with a plurality of guiding bores within the at least one resecting slot as taught by Bojarski in order to accurately and evenly pre-drill (Bojarski ¶836) by guiding a drill within the at least one resecting slot (Agnihotri ¶107) prior to cutting with an osteotome (Bojarski ¶836), i.e. to create a series of drilled holes prior to cutting the full area of the slot to provide a controlled and accurate cut.

As to claims 23 and 27-29, Agnihotri discloses a bone resection guide (80, Figs. 9-14) capable of use for removal of a portion of a bone of a patient (¶s 7 and 107), the bone resection guide comprising: a resecting section (92, Fig. 9, ¶110) having a bone-facing surface (86s, 32s, Fig. 10, ¶s 86 and 108) and an extension engaging surface (Fig. 9) opposed to the bone-facing surface (as defined), the resecting section further comprising at least one resecting slot (82, ¶107) extending therethrough between the bone-facing surface and the extension engaging surface (Figs. 9 and 14, ¶107) and defining a resection path (along 82), wherein the at least one resecting slot define a resection alignment guide (Figs. 9-14, ¶107) having a variable depth along the resection path (Figs. 9, 10, 11, and 14). As to claim 28, Agnihotri discloses that the bone-facing surface comprises a bone-contacting section (86s, Figs. 10-14, ¶s 107, 108, and 110) capable of being removably superposed against an at least partially unresected portion of a bone of a patient (via 86s, Fig. 10, ¶s 7, 107, 110, and 115) and nestingly conforming thereto (Figs. 9-14 and 26-45, ¶s 7, 107, 110, and 115). As to claim 29, Agnihotri discloses that the bone-facing surface of the resecting section has a greater surface area than the bone-contacting section thereof (Figs. 10-14 show that the surface of 86s and 32s is a greater surface area than that of 86s alone) and the at least one resecting slot extends at least to a profile edge of the bone at at least one end thereof (Figs. 11 and 14, ¶s 108 and 110) to be capable of performing a bone cut opened on an unresected portion of a bone surface (Figs. 9-14 and 26-45, ¶s 7, 107, 108, 110, and 115).
Agnihotri is silent to a drilling section having a connecting surface and a tool engaging surface, opposed to the connecting surface, the drilling section comprising a plurality of guiding bores extending therethrough from the tool engaging surface to the connecting surface, the drilling section being mounted to the resecting section with the connecting surface of the drilling section facing the extension engaging surface of the resecting section with the plurality of guiding bores being aligned with the at least one resecting slot when the drilling and resecting sections are secured together, wherein the plurality of guiding bores define a resection alignment guide having a variable depth along the resection path. As to claim 27, Agnihotri is silent to the plurality of guiding bores have a variable length along the resection path.
Bojarski teaches a similar bone resection guide (11108, 11110, 11112, Figs. 84b-86D, 111A, and 111B) comprising: a resecting section (11108, 11110) having a bone-facing surface (bottom and back surfaces of 11108, 11110 respectively as shown in Figs. 111A and 111B) and an extension engaging surface (upper and front surfaces of 11108, 11110 respectively as shown in Figs. 111A and 111B) opposed to the bone-facing surface (as defined), the resecting section further comprising at least one resecting slot (slot in 11108 shown in Figs. 85A, 86A, and 111A) extending therethrough between the bone-facing surface and the extension engaging surface (Figs. 85A, 86A, and 111A, ¶836 discloses use to guide an osteotome after drilling holes) and defining a resection path (along the at least one resecting slot); and a drilling section (11112) having a connecting surface (lower surfaces of 11112 as shown in Fig. 111B, front surfaces as shown in the lower image of Figs. 86B-86D) and a tool engaging surface (top surface of 1112 as shown in Fig. 111B) opposed to the connecting surface (as defined, Figs. 86B-86D and 111B), the drilling section comprising a plurality of guiding bores (bores in 11112 shown in Figs. 85B, 86B, and 111B) extending therethrough (as defined, Figs. 111A and 111B, ¶836) from the tool engaging surface to the connecting surface (Figs. 85B, 86B, and 111B, ¶836), the drilling section being mounted to the resecting section with the connecting surface of the drilling section facing the extension engaging surface of the resecting section with the plurality of guiding bores being aligned with the at least one resecting slot when the drilling and resecting sections are secured together (Fig. 111B, ¶836), wherein the plurality of guiding bores and the at least one resecting slot define a resection alignment guide (11108, 11110, 11112, Figs. 111A and 111B, ¶836) having a variable depth along the resection path (Figs. 86C, 86D, and 111B, ¶836). As to claim 27, Bojarski teaches that the plurality of guiding bores have a variable length along the resection path (Figs. 86C, 86D, and 111B, ¶836). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the bone resection guide as disclosed by Agnihotri by adding a removably engageable drilling section with a plurality of guiding bores within the at least one resecting slot as taught by Bojarski in order to accurately and evenly pre-drill (Bojarski ¶836) by guiding a drill within the at least one resecting slot (Agnihotri ¶107) prior to cutting with an osteotome (Bojarski ¶836), i.e. to create a series of drilled holes prior to cutting the full area of the slot to provide a controlled and accurate cut.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agnihotri and Bojarski in view of Pinczewski et al. (US 2003/0130665, hereinafter “Pinczewski”).
As to claim 5, the combination of Agnihotri and Bojarski discloses the invention of claim 1 as well as the at least one resecting slot defines a resection path (along Agnihotri 92) to create a bone resection (¶107) along at least two resection planes.
The combination of Agnihotri and Bojarski is silent to the bone resection being along at least two resection planes. 
Pinczewski teaches a bone resection guide (38, Figs. 10a, 10b, 12, and 14, ¶s 136 and 138) for removal of a portion of a bone of a patient (Fig. 15, ¶147), the bone resection guide comprising: a resecting section (32) having a bone-facing surface (right surface as shown in Fig. 10b), the resecting section further comprising at least one resecting slot (73a, 73b, 64) extending therethrough between the bone-facing surface and the extension engaging surface (Figs. 10a and 12), wherein the at least one resecting slot defines a resection path (along each of 73a, 73b, 64) capable of use to create a bone resection (¶s 138 and 143) along at least two resection planes (Figs. 10a and 12).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the resecting section and resection path as disclosed by the combination of Agnihotri and Bojarski by adding a slot portion in a different resection plane as taught by Pinczewski in order to for guiding downwardly directed cuts into the tibia in the resection of bone therefrom (Pinczewski ¶138). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892, Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775